Citation Nr: 0828371	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to individual unemployability, prior to May 
7, 2007.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with radicular pain.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied a rating in excess of 40 
percent for lumbosacral strain with radicular pain as well as 
entitlement to individual unemployability.

By an April 2008 rating decision, the RO granted the 
veteran's claim for individual unemployability and assigned 
an effective date of May 7, 2007, constituting a partial 
grant of the benefit sought on appeal.  Consequently, the 
issue of entitlement to individual unemployability, prior to 
May 7, 2007, is still in appellate status before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
individual unemployability and a rating in excess of 40 
percent for lumbosacral strain with radicular pain.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

With respect to the veteran's claim of entitlement to 
individual unemployability prior to May 7, 2007, the Board 
notes that the evidence of record presents conflicting 
opinions as to the veteran's employability prior to May 7, 
2007.  In a December 2004 private medical report, the 
examiner concluded that the veteran could be expected to 
stand and walk for four hours during an eight hour workday, 
requiring more than usual rest breaks and limited by low back 
pain and difficulty standing.  The examiner also noted that 
the veteran could be expected to sit for eight hours during 
an eight hour workday without limitation.  

By contrast, in a May 2005 orthopedic evaluation, the veteran 
reported that he spent most of his time in bed and lying 
down.  The examiner concluded that the veteran was unable to 
be gainfully employed on an eight hour day, five day week 
basis since March 31, 2004, at either sedentary, light or 
medium work.  This opinion was also supported by a second 
physician in a September 2005 letter, stating that the 
veteran had been unable to be gainfully employed on an eight 
hour day, five day a week basis since March 31, 2004, at any 
level of physical capability.  As a result of the conflicting 
opinions, the Board finds that, after a review of the claims 
folder, an opinion by a VA examiner is necessary to determine 
whether the veteran was unable to obtain or maintain 
substantially gainful employment prior to May 7, 2007 due 
solely to his service connected lumbosacral strain and right 
elbow condition.

In this regard, the Board notes that, in addition to the 
veteran's service-connected lumbosacral strain with radicular 
pain, the objective evidence of record reflects that he 
suffers from degenerative disc disease and degenerative disc 
desiccation, which have not been service connected.  While 
the veteran's service medical records reflect a question as 
to whether the veteran may have degenerative disease or a 
slipped disc, a CT scan and an x-ray in 1988 were negative, 
as was an x-ray in April 1990.  Lumbosacral strain was 
diagnosed.  Following service, the veteran worked doing 
warehouse work which required some lifting until 2004.  An x-
ray in March 2003 revealed early narrowing of the disc space 
at L3-4.  Thus, it is unclear from the record whether the 
veteran's current disc disease is related to his military 
service or is a maturation of his service-connected 
lumbosacral strain rather than an unrelated disorder.  
Therefore, the Board finds it necessary to have a VA examiner 
furnish an opinion on this matter.

As detailed above, the record includes multiple references 
concerning the veteran's reported inability to work due to 
his current low back disability.  If following the above 
actions and readjudication the claim cannot be granted on a 
schedular basis under 38 C.F.R. § 4.16(a), the RO should 
specifically determine whether the case should be referred to 
the Director of the Compensation and Pension Service for 
their consideration of the appellant's entitlement to an 
extraschedular rating for individual unemployability prior to 
May 7, 2007.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for a low back disability 
or right elbow tendonitis since August 
2007.  After securing any necessary 
release, such records should be requested, 
including any pertinent VA treatment 
records, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  The RO/AMC should have a VA orthopedic 
specialist review the claims folder and 
express an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the veteran's current 
degenerative disc disease and degenerative 
disc desiccation are related to his 
complaints or injury in service, or are a 
maturation of his service-connected 
lumbosacral strain.  A rationale for any 
opinions should be provided.

Thereafter, the examiner should provide an 
opinion after review of the claims file as 
to whether the evidence indicates that the 
veteran was not capable of obtaining or 
maintaining substantially gainful 
employment prior to May 7, 2007 due solely 
to his service connected lumbosacral strain 
and right elbow disability without regard 
to his age or nonservice connected 
disorders.  

3.  Following completion of the above, if 
readjudication of the claim does not 
result in an award of TDIU under 38 C.F.R. 
§ 4.16(a), the RO/AMC should review the 
record to determine whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the veteran's individual 
unemployability, under the provisions of 
38 C.F.R. § 3.321(b)(1).  

4.  If the benefits sought remain denied, 
the appellant and his representative 
should be provided with an SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

